Exhibit 99.1 (Integrys Energy Group, Inc. letterhead) For Immediate Release: For more information, contact: February 16, Media Hotline (800) 977-2250 Integrys Energy Group Executive Chairman Larry Weyers to Retire March 31, 2010 Chicago, IL – The Integrys Energy Group, Inc. ("Integrys", NYSE: TEG) Board of Directors has approved Executive Chairman Larry L. Weyers' request to retire on March 31, 2010.This is in keeping with the plan announced in late 2008 when Charles A. Schrock was selected to succeed Weyers as President and Chief Executive Officer of Integrys.Schrock will assume the additional role of Chairman, effective April 1, 2010. Weyers agreed to stay on as Executive Chairman of the Board during a transition period and to oversee the company's strategy to divest of all or part of its nonregulated subsidiary, Integrys Energy Services.The objectives of this strategy have now been achieved. Mr. Weyers became President and CEO of WPS Resources Corporation in 1997 (WPS Resources subsequently changed its name to Integrys after the Peoples Energy Corporation merger in 2007) following 17 months serving as President and Chief Operating Officer.He had joined Wisconsin Public Service Corporation, a utility subsidiary of Integrys, in 1985. During his tenure, Mr. Weyers saw the company grow from approximately $775 million in revenues in 1997 to more than $14 billion in 2008.Along the way the company acquired utilities in Minnesota and Michigan (in 2006), as well as
